      Case 1:17-cv-01653-ELH Document 170 Filed 06/30/21 Page 1 of 1



                          BOWIE & JENSEN, LLC
                                   ATTORNEYS AT LAW
                        210 WEST PENNSYLVANIA AVENUE, SUITE 400
                             TOWSON, MARYLAND 21204-4511
                             HTTP://WWW.BOWIE-JENSEN.COM
                                INFO@BOWIE-JENSEN.COM
                                      (410) 583-2400
                                    FAX (410) 583-2437


JOSHUA A. GLIKIN                                               GLIKIN@BOWIE-JENSEN.COM


                                      June 30, 2021

Via Electronic Filing
The Honorable Ellen L. Hollander
District Judge, United States District Court
 for the District of Maryland

               Re:    JFY v. Obrecht, et al.
                      Case No. 1:17-cv-01653

Dear Judge Hollander:

        I write on behalf of Plaintiff/Counter-Defendant, JFY Properties II, LLC, to
respectfully request a short phone call at your earliest convenience to discuss scheduling
and any particular requirements or preferences of yours pertaining to pretrial procedure and
required documents, including the contents of the pretrial memorandum, jury instructions,
and proposed voir dire. I do not anticipate needing more than ten minutes for the call.

       Thank you for considering this request.

                                               Respectfully,




                                               Joshua A. Glikin



cc:    Steven E. Tiller, Esquire (via ECF)
       Jason C. Brino, Esquire (via ECF)
